GILCHRIST, District Judge,
ruled the following points:
1. That the district court of the United States, sitting as a court of bankruptcy, has all necessary chancery powers and jurisdiction for full administration of the bankrupt act.
2. That a landlord levying, before a decree in bankruptcy, for rent due before such decree, has a lien, under the statute of Anne, of force in this state, on the property of his tenant, and such lien is undisturbed by the bankrupt act.
3. That the apprehension of the petitioning creditors that a sale under the landlord's distress warrant will cause a sacrifice to the tenant’s goods to the injury of the other creditors furnishes no ground to enjoin the landlord’s proceedings.
4. That the facts that the landlord was a preferred creditor for his rent under a voluntary assignment of his tenant, and that he had expressed his willingness (without personally accepting the deed of assignment) that the assignee should sell, and pay him his rent, did not impair his legal remedy.